DETAILED ACTION
Claims 1-23 are presented for examination, wherein claims 15-23 are withdrawn
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 25, 2021 is acknowledged. Applicant’s election of Species I.A is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the species election requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
Claim 9 recites the limitation “the second fluid regulator.” There is insufficient antecedent basis for this limitation in the claim. The examiner respectfully notes that the antecedent basis must be within the chain of claim dependency.
Claim 12 recites the limitation “the third fluid regulator.” There is insufficient antecedent basis for this limitation in the claim. The examiner respectfully notes that the antecedent basis must be within the chain of claim dependency.
Regarding claim 9, which depends from dependent claim 7, the limitation “a water vapor concentration measuring unit;” “a water vapor concentration inside of the battery module;” and “a controller” (emphasis added) are severably unclear whether they refers to (1) the same “water vapor concentration measuring unit;” “water vapor concentration inside of the battery module;” and/or “controller” of claim 7 or (2) a different ones than those of claim 7.
For purposes of examination, said limitations are severably interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skeggs et al (DE 69401130) in view of Friesen et al (US 2014/0227615).
Regarding independent claim 1, Skeggs teaches a metal-air power supply and a metal-air battery thereof (e.g. ¶0012), reading on “metal air battery,” said power supply comprising:
(1)	said metal-air battery (e.g. item 20) comprising a metallic anode, such as zinc, and an air permeable cathode, wherein oxygen and water are converted to hydroxide ions at the cathode (e.g. ¶¶ 0001-02 and 32-34), reading on “a battery module configured to generate electricity by oxidation of a metal and reduction of oxygen and water;”
recirculating air flow path (e.g. item 40) that takes reaction gas from said cathode, mixes ambient air with said reaction gas to make optimal use of a given amount of reaction air and ambient air for a desired output current, while reducing the effects of dehydration or flooding,
wherein within said recirculation path, wherein a humidifier (e.g. item 52) and humidity monitor (item 53) are provided in a return path of said recirculating air flow path to monitor and control the humidity of the returned air to said battery, wherein the humidifier is broadly disclosed and open to a variety of equipment (e.g. ¶¶ 0016, 22, 33, 47-48, and 51-52 plus e.g. Figure 2), reading on “a water vapor supply unit configured to supply water vapor to the battery module,” but does not expressly teach “a water vapor recovery unit configured to recover the water vapor from the battery module.”

However, Friesen teaches a water capture/recycle system used for managing humidity in one or more battery cells, such as metal-air battery cells, said system including an inlet feeding humid gas-phase to a desiccator unit (e.g. item 270); said desiccator unit configured to extract water from a humid gas-phase; a heater (e.g. item 275) for selectively heating the desiccant to selectively release extracted water from said desiccator unit; and a return conduit (e.g. item 310) to send said extracted water from said desiccator unit back to said electrochemical cell (e.g. ¶¶ 0002-03, 08, 10-12, 19, 50-55, 58-59, 62, 64, 67 plus e.g. Figures 3-4).
Further, said water capture/recycle system provides a passive water management system to control humidity associated with the air-breathing electrodes without the need for pumps, liquid water reservoirs and mechanical level-control valves (e.g. ¶¶ 0006-07).
said inlet and desiccator unit reads on “a water vapor recovery unit configured to recover the water vapor from the battery module;” and, said heater and return conduit reads on “a water vapor supply unit configured to supply water vapor to the battery module.”
Skeggs as modified reading on the claimed limitations.
Regarding claim 6, Skeggs as modified teaches the power supply of claim 1, wherein Friesen further teaches a check valve between said water capture/recycle system and said battery to prevent undesired backflows of humidified air (e.g. ¶0049-50, 53-55, and 58).
As a result, it would have been obvious to a person of ordinary skill in the art to incorporate the check valve of Friesen between said water capture/recycle system and said battery to prevent undesired backflows of humidified air, reading on “further comprising: a first fluid regulator configured to regulate fluid communication between the water vapor supplied from the water vapor supply unit and the battery module.”
Regarding claim 8, Skeggs as modified teaches the power supply of claim 1, wherein Skeggs teaches said power supply may further comprise a solenoid valve (e.g. item 56) that can control the proportion of circulating air through said humidifier and/or through a bypass duct (e.g. item 54) within said recirculating air flow path (e.g. ¶¶ 0033, 38-39, 47-48, and 51 plus e.g. Figure 2), reading on “further comprising: a second fluid regulator configured to regulate fluid communication between the water vapor recovered from the battery module and the water vapor recovery unit.”
Regarding claim 10, Skeggs as modified teaches the power supply of claim 1, wherein Skegg further teaches a fan (e.g. item 44) located downstream of said metal-air battery within said recirculating air flow path to accelerate the circulation of reaction air (e.g. ¶¶ 0033 and 42 plus e.g. Figure 2), wherein a fan is recognized as an air pump (see also Friesen, at ¶0037, which teaches a fan is an air pump), reading on “further comprising: a pump configured to apply a negative pressure to the battery module to recover the water vapor from the battery module.”
In the alternative, said fan located downstream from said metal-air battery within said recirculating air flow path is capable of applying a negative pressure on said battery and recover water vapor therefrom, reading on the claimed limitation.
Regarding claim 14, Skeggs as modified teaches the power supply of claim 1, wherein Friesen teaches said water capture/recycle system, wherein said humid gas-phase is fed into said system through the inlet and treated gas-phase is sent to the battery through the return conduit (e.g. ¶¶ 0008-12 plus e.g. Figure 2, noting as provided supra, said inlet and desiccator unit reads on “a water vapor recovery unit” and said heater and return conduit reads on “a water vapor supply unit”), reading on “the water vapor supply unit and the water vapor recovery unit are in fluid communication with each other and are configured such that the water vapor recovered from the water vapor recovery unit is transferred to the water vapor supply unit,” as claimed.

Claims 3-5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skeggs et al (DE 69401130) in view of Friesen et al (US 2014/0227615), as provided supra, and further in view of Ko et al (US 2016/0344080).
Regarding claim 3, Skeggs as modified teaches the power supply of claim 1, as provided supra, wherein Skeggs teaches an air inlet (e.g. item 46) provides for ambient air to flow into the flow of circulating or recirculating reaction air to an extent that approximately replaces the oxygen removed by the cells on the circulating reaction air, said air inlet located downstream from said metal-air battery and upstream from said humidifier (e.g. ¶¶ 0033 and 42 plus e.g. Figure 2), wherein said air inlet reads on “an air … module configured to … air introduced from an outside of the battery module and supply the … air to the water vapor supply unit,” but does not expressly teach said air inlet further including “an air purification module configured to purify air introduced,” such that the introduced air is “purified.”
However, Ko teaches an air purification module for use with metal-air batteries, wherein outside air is fed into an air purification module (e.g. items 20a or 20b) to purify said outside air via at least one adsorption unit (units 210, 210a, and 220), and then fed to said metal-air batteries, wherein said air purification module reduces impurities, thereby improving energy efficiency and lifetime of the metal-air batteries (e.g. ¶¶ 0003, 0007-10, and 142).
As a result, it would have been obvious to further incorporate the air purification module of Ko at the air inlet of Skeggs as modified, since doing so would prevent impurities from entering the recirculating air flow path of Skeggs as modified, thereby improving energy efficiency and lifetime of the metal-air batteries, reading on “further air purification module configured to purify air introduced from an outside of the battery module and supply the purified air to the water vapor supply unit.”
Regarding claim 4, Skeggs as modified teaches the power supply of claim 3, wherein said air purification module is upstream of said water capture/recycle system, as provided supra, reading on “the water vapor supply unit is configured to supply the purified air and the water vapor to the battery module.”
In the alternative, said water capture/recycle system within said power supply is as configured is capable of supplying purified air from said air purification module and said water vapor to the metal-air batter, reading on the claimed limitation.
Regarding claim 5, Skeggs as modified teaches the power supply of claim 3, wherein within said recirculating air flow path, said water capture/recycle system is downstream, from said air purification module, as provided supra, wherein said recirculating air flow path recirculates air, therefore air from said water capture/recycle system passes through said metal-air battery and circulates back to and past said air purification module indirectly, reading on “the water vapor recovery unit is configured to transfer air from which the water vapor is removed to the air purification module,” as claimed, and “the water vapor supply unit is configured to supply the purified air and the water vapor to the battery module.”
Regarding claim 11, Skeggs as modified teaches the power supply of claim 3, wherein Skeggs teaches said power supply may further comprise a solenoid valve (e.g. item 56) that can control the proportion of circulating air through said humidifier and/or through a bypass duct (e.g. item 54) within said recirculating air flow path and located downstream from said air inlet, which incorporates said air purification module (e.g. supra and e.g. ¶¶ 0033, 38-39, 47-48, and 51 plus e.g. Figure 2), reading on “further comprising: a third fluid regulator configured to regulate a flow of the purified air supplied from the air purification module to the water vapor supply unit.”
In the alternative, said solenoid valve within said power supply is as configured is capable to regulate a flow of the purified air supplied from the air purification module to the water vapor supply unit, reading on the claimed limitation.
Regarding claim 13, Skeggs as modified teaches the power supply of claim 3, wherein said air purification module includes said at least one adsorption unit, wherein said adsorption units operate by at least one method selected from pressure swing adsorption, temperature swing adsorption, pressure temperature swing adsorption, and vacuum swing adsorption (e.g. ¶¶ 0019 and 101-102), reading on “the air purification module operates by pressure swing adsorption, thermal swing adsorption, pressure thermal swing adsorption, vacuum swing adsorption, selective separation, or a combination thereof.”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Skeggs et al (DE 69401130) in view of Friesen et al (US 2014/0227615), as provided supra, and further in view of Kwon et al (US 2017/0117600).
Regarding claim 12, Skeggs as modified teaches the power supply of claim 10, as provided supra, but does not expressly teach it “further comprising an oxygen concentration measuring unit configured to measure an oxygen concentration of an inside of the battery module; and a controller configured to open and close the third fluid regulator according to the oxygen concentration of an inside of the battery module.”

As a result, it would have been obvious to incorporate the oxygen sensor of Kwon in the battery module of Skeggs as modified, the controller of Kwon in the power supply of Skeggs as modified, and first valve of Kwon in the recirculation path of Skeggs as modified, since Kwon teaches said oxygen sensor, controller, and first valve result in improved performance by adjusting the oxygen concentration in the air supplied to a metal-air battery module, reading on the claimed limitation.
Art of Record
Claims 2, 7, and 9 are objected to as being dependent upon a rejected base claim. None of the art of record teaches or suggests the claimed inventions of claims 2 and 7, wherein claim 9 depends from claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723